DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-12) in the reply filed on 7/30/21 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/21.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1 thru 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu et al. US 2019/0195466 A1.  Shimizu discloses (see, for example, FIG. 1B) a wavelength conversion component comprising a plurality of wavelength conversion members 1050, plurality of transmission type optical members 1022, and first member 1041/1040/1019 wherein the first member comprises wall portions.  The wall portions are the entire side portions of the first member 1041/1040/1019 that rest between each pixel.   In paragraph [0036], Shimizu discloses the separation sections 1041 may be an extension of the n-type contacts 1040, such that, separation sections 1041 are formed from the same material as the n-type contacts 1040, and further discloses the first member 1041 may be a copper, reflective layer, scattering layer, .
	Regarding claim 2, see, for example, FIG. 1B wherein Shimizu discloses the wall portions extend upward with respect to the upper ends of the wavelength conversion members 1050 such that the transmission type optical members 1022 are spaced apart from each other via the wall portion of the first member.  In paragraph [0036], Shimizu discloses a portion 1041 of the first member may comprise an air gap (i.e. refractive index of 1), and therefore the material of the transmission type optical member 1022 is inherently greater (as opposed to air).
	Regarding claim 3, see, for example, paragraph [0036] wherein Shimizu discloses the separation sections 1041 may be coated by one or more additional layers (i.e. second member).
In FIG. 1B, Shimizu discloses a second member 1041, and in paragraph [0036], Shimizu discloses a portion 1041 of the second member may comprise an air gap (i.e. refractive index of 1), and therefore the material of the transmission type optical member 1022 is inherently greater (as opposed to air).
	Regarding claims 4-6, see, for example, paragraph [0073] wherein Shimizu discloses the heat dissipation member.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7 thru 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US 2019/0198723 A1 as applied to claims 1-6 above, and further in view of Basin et al. US 2019/0198723 A1.  Shimizu does not clearly disclose the wavelength conversion members including a first wavelength conversion member and a second wavelength conversion member that are made of different materials.  However, Basin discloses (see, for example, FIG. 1F) a wavelength converting film 1604 which comprises a first wavelength conversion member 1602 and a second wavelength conversion film 1602.  In paragraph [0036], Basin discloses having wavelength converting particles of different colors, i.e. different materials that emit different colors of light.  In paragraph [0040-0041], Basin further discloses that a silicon and glass mesh wavelength converting layer may be combined with a molded polymer and quantum dot containing a wavelength converting layer, and also discloses a device with two wavelength converting materials may emit light having a blue peak wavelength, a green peak wave length, and a red peak wavelength or both.  It would have been obvious to one of ordinary skill in the art to have the wavelength conversion members including a first wavelength conversion member and a second wavelength conversion member that are made of different materials in order to extract a spectrum of wavelength of light and/or color point as desired by the user from a specific structure.  
Regarding claims 8-12, see, for example, the rejection for claim 7 above.

INFORMATION ON HOW TO CONTACT THE USPTO

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee

August 3, 2021